Title: To Benjamin Franklin from John Adams, 26 June 1780
From: Adams, John
To: Franklin, Benjamin


Sir
Paris June 26. 1780
I have read over all the Papers in the Bundle left with me, numbered to thirty seven. I have also read the three Queries stated to me.
These Queries I apprehend can legally be answered only by Congress or a Court Martial: and therefore it would be improper in me to give any answer to them, because the Papers will appear before Congress or a Court Martial, who can judge of them better than I. They will also hear Captain Landais which I cannot do. My Opinion therefore would have no Weight either before the one or the other Tribunal—or supposing it to be admitted to be read and to have any Weight it ought not to be given, because I cannot be legally either a Witness or a Judge.
I cannot however think that the Instructions of the Navy Board to Captain Landais to obey the Orders of the Minister Plenipotentiary, contain Authority to remove him, without his Consent, from the Command of a Ship committed to him by Congress, because the Navy Board themselves had not as I apprehend such Authority.
Since those Instructions were given, as I was informed at Boston, Congress have given to the Navy Board Power, upon any Misbehaviour of an Officer, to suspend him, stating to Congress at the same Time a regular Charge against him— But I do not find among these Papers such Authority given to any Body in Europe, nor do I find that any regular Charge against Captain Landais has been stated to Congress.

There has seldom if ever been in France a sufficient Number of Officers at a time to constitute a Court Martial, and our Code of Admiralty Laws is so inadequate to the Government of Frigates for any Length of Time in Europe, that it is presumed Congress in future will either omit to put Frigates under any direction in Europe, or make some Additions to the Laws of the Admiralty adapted to such Cases—for there is an End of all Order, Discipline and Decency, when disputes arise and there is no Tribunal to decide them, and when Crimes are committed or alledged, and there is no Authority to try or to punish them.
I have not observed among these Papers any clear Evidence of Captain Landais Consent to leave the Command of the Ship and therefore upon the whole, rather than bring the present disputes about the Alliance to any critical and dangerous decision here, where the Law is so much at a loose and there can be no legal Tribunal to decide, I should think your Excellency would be most likely to be justified in pursuing the mildest measures, by transmitting all the Papers and Evidence to Congress or the Navy Board for a Trial by a Court Martial and ordering the commanding Officer of the Alliance with the Stores and Convoy as soon as possible to America.
I give this Opinion to your Excellency, to make what use of it you think proper.
I have the Honour to be, with great Respect, sir your most obedient and humble Servant
John Adams.
His Excellency Benjamin Franklin Esqr, Minister Plenipotentiary
 
Notations in different hands: June 26. 1780. / Answer to the Queries. / recd 11½ A.M. June 26. / John Adams
